Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation of "decreasing, … , the training dataset by learner training datasets of the plurality of learner training datasets " that is unclear; for the purpose of prosecution, examiner has interpreted "decreasing, … , the training dataset by learner training datasets of the plurality of learner training datasets " to be "decreasing , … , the number of training dataset by removing a learner training dataset of the plurality of learner training datasets".
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Malik et al. (US 20120215727 A1) in view of Owechko et al. (US 20030204384 A1) further in view of Park et al. (“MxML: Mixture of Meta-Learners for Few-Shot Classification”)
Regarding claim 1
	Malik teaches
1.	A computer-implemented method for verifying labels of records of a dataset, 
wherein the records comprise sample data and a related label out of a plurality of labels, (0007] “A classifier is trained using a set of validated documents that are accurately associated with a set of class labels.”)
the method comprising: 
dividing, by one or more processors ([0035] “a processor”), the dataset into a training dataset comprising records relating to a selected label and an inference dataset comprising records with sample data relating to the selected label and all other labels out of the plurality of labels; ([0009] “a method of training an initially trained classifier (ITC) that was generated using a set of verified documents associated with a set of class labels is disclosed. The set of verified documents is divided into a training set of documents and a test set of documents”; “test set of documents” reads on “inference dataset”)
dividing, by one or more processors ([0035] “a processor”), the training dataset into a plurality of learner training datasets ([0009] “The training set of documents having been further divided into an integer number of verified document sets”; “an integer number of verified document sets” reads on “a plurality of learner training datasets”)
	Malik does not distinctly disclose
- wherein a learner training dataset comprises at least one sample relating to the selected label;
	However, Owechko  teaches
-  wherein a learner training dataset comprises at least one sample relating to the selected label; ([0067] “The rules are extracted from a binary decision tree which is formed by selecting a test which divides the input set into two subsets where each subset contains a larger proportion of a particular class than the predecessor set.”; “a particular class” reads on “the selected label”)
	Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the data cleaning system of Malik with the data split of Owechko to provide well-balanced dataset thereby achieving higher accuracy in classification (Owechko [0049])
	Malik as modified by Owechko does not distinctly disclose
- training, by one or more processors, a plurality of label-specific few-shot learners, wherein the few-shot learners are trained with one of the plurality of learner training datasets; and 

However, Park teaches
- training, by one or more processors (§3 “Algorithm” implies the execution by a processor), a plurality of label-specific few-shot learners, wherein the few-shot learners are trained with one of the plurality of learner training datasets;( [Introduction] “The primary interest of this paper is few-shot classification”, [Algorithm 1] “Base meta-learners learned from each dataset {Pm(·)}M m=1 and multiple datasets {Dg}Gg=1”; each dataset reads on “one of the plurality of learner training datasets”; “learned” means learners are trained; )
- performing, by one or more processors ([§3] “Algorithm” implies the execution by a processor), inference by the plurality of trained label-specific few-shot learners on the inference dataset to generate a plurality of sets of predicted label output values;( [Figure 2] discloses the inference which takes the input (set Q and set S from the inference dataset) and each learner generate output w1p1 ... wMpM which reads on “a pluralitiy of sets of predicted label output values”)
Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the data cleaning system of Malik and Owechko with the few-shot learners of Park to train the classifiers with the appropriate configuration thereby achieving high performance in label classification (Park [Introduction]).

Regarding claim 5
Malik as modified by Owechko and Park teaches all of the limitations of claim 1 as cited above and Park further teaches:
- training, by one or more processors, one of the plurality of label specific few-shot learners with the records of the dataset relating the selected label. ([§3.1] “To ease exploiting the label information, we collect K instances that belong to the same label and denote the hidden representations of them as 
    PNG
    media_image1.png
    25
    120
    media_image1.png
    Greyscale
, where Sn means the subset of support set that only contains the data labeled as n. “For the first step, each meta-learner is trained from its associated dataset, and fixed throughout the next step”; “only contains the data labeled as n” reads on the dataset relating the selected label”)
	Same classification as claim 1.

Regarding claim 6
Malik as modified by Owechko and Park teaches all of the limitations of claim 1 as cited above and Park further teaches:
- wherein each of the plurality of label specific few- shot learners has been pre-trained with data samples relating to the selected label. ([§3.1] “For the first step, each meta-learner is trained from its associated dataset, and fixed throughout the next step”)
	Same classification as claim 1.

Regarding claim 13
Claim 13 is a computer program product claim, comprising one or more computer readable storage media and program instructions, corresponding to the methods of claim 1, 

Regarding claim 17
Claim 17 is a computer program product claim, comprising one or more computer readable storage media and program instructions, corresponding to the methods of claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5. Note that Malik teaches a media and program instructions ([0017] “a machine-readable medium storing machine-readable instructions”).


Regarding claim 18
Claim 18 is a system claim comprising a memory and at least one processor corresponding to the methods of claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Malik
teaches a memory and a processor ([0035] “memory”; [0035] “processor”).

Claims 2, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Malik in view of Owechko in view of Park further in view of Hong et al. (US 20200089653 A1)

Regarding claim 2
Malik as modified by Owechko and Park teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:
- aggregating, by one or more processors, the predicted label output values within each set of the sets of predicted label output values, thereby generating a respective score value for each of the plurality of the label-specific few-shot learners, the respective score values reflecting a variability of the predicted selected label; and 
- in response to determining that at least a predefined number of score values are below a predefined variability threshold value, determining, by one or more processors, the dataset as verified regarding the selected label.
	However, Hong teaches
- aggregating, by one or more processors, the predicted label output values within each set of the sets of predicted label output values, thereby generating a respective score value for each of the plurality of the label-specific few-shot learners, the respective score values reflecting a variability of the predicted selected label; ( [0106] “In this case, the AI unit may obtain an uncertainty of a first result value of the first model, based on a variance between the plurality of probability value sets 621 to 624 which are output by randomly combining the plurality of single models 310a to 310d.”; “combining” reads on “aggregating”; “single models” reads on “the plurality of the label-specific few-shot learners”; “a variance” reads on “variability”)
- in response to determining that at least a predefined number of score values are below a predefined variability threshold value, determining, by one or more processors ([0189] “a processor”), the dataset as verified regarding the selected label. ([0176-0177] “when the uncertainty is less than a threshold value, the ensemble model may output the final result value. On the other hand, when the uncertainty is greater than the threshold value, the ensemble model may not output the final result value, or may output information representing that it is unable to search for a right answer.”; “output the final result value” reads on “verified”)
Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the data cleaning system of Malik, Owechko and Park with the variability score aggregation of Hong to determine the dataset verification thereby obtaining better prediction performance (Hong [0005]).

Regarding claim 14
Claim 14 is a computer program product claim, comprising one or more computer readable storage media and program instructions, corresponding to the methods of claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2. Note that Malik teaches a media and program instructions ([0017] “a machine-readable medium storing machine-readable instructions”).

Regarding claim 19
Claim 19 is a system claim comprising a memory and at least one processor corresponding to the methods of claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2. Note that Malik
teaches a memory and a processor ([0035] “memory”; [0035] “processor”).

Claims 3-4, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Malik in view of Owechko in view of Park further in view of Salakhutdinov et al. (“One-Shot Learning with a Hierarchical Nonparametric Bayesian Model”)

Regarding claim 3
Malik as modified by Owechko and Park teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:
- wherein at least one of the few-shot learners is a one- shot learner.
	However, Salakhutdinov teaches
 - wherein at least one of the few-shot learners is a one-shot learner. ([5. One-shot Learning] “One of the key goals of our work is to develop a model that has the ability to generalize from a single example”; ”model” reads on “learner”; [Introduction] “A hierarchical Bayesian model we describe here takes a step towards this “one-shot learning” ability by learning abstract knowledge that support transfer of useful inductive biases from previously learned concepts to novel ones.”)
Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the data cleaning system of Malik, Owechko and Park with the one-shot learning with Bayesian algorithm of Salakhutdinov to learn labels from single training example with meaningful category thereby achieving faster and better inference (Salakhutdinov [1. Introduction]).

Regarding claim 4
Malik as modified by Owechko and Park teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:
- wherein at least one of the few-shot learners is using a Bayesian few-shot learning algorithm.
	However, Salakhutdinov teaches
 - wherein at least one of the few-shot learners is using a Bayesian few-shot learning algorithm.
 ([5. One-shot Learning] “One of the key goals of our work is to develop a model that has the ability to generalize from a single example”; ”model” reads on “learner”; [Introduction] “A hierarchical Bayesian model we describe here takes a step towards this “one-shot learning” ability by learning abstract knowledge that support transfer of useful inductive biases from previously learned concepts to novel ones.”)
	Same motivation as claim 3.

Regarding claim 15
Claim 15 is a computer program product claim, comprising one or more computer readable storage media and program instructions, corresponding to the methods of claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 3. Note that Malik teaches a media and program instructions ([0017] “a machine-readable medium storing machine-readable instructions”).

Regarding claim 16
Claim 16 is a computer program product claim, comprising one or more computer readable storage media and program instructions, corresponding to the methods of claim 4, 

Regarding claim 20
Claim 20 is a system claim comprising a memory and at least one processor corresponding to the methods of claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 3. Note that Malik
teaches a memory and a processor ([0035] “memory”; [0035] “processor”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Malik in view of Owechko in view of Park further in view of Matskevich et al. (US 20180181559 A1)

Regarding claim 7
Malik as modified by Owechko and Park teaches all of the limitations of claim 1 as cited above and Malik further teaches
- dividing, by one or more processors, the dataset into a second training dataset comprising records relating to a second selected label and a second inference dataset comprising records with sample data relating to the second selected label and all other labels out of the plurality of labels ; ([0009] “a method of training an initially trained classifier (ITC) that was generated using a set of verified documents associated with a set of class labels is disclosed. The set of verified documents is divided into a training set of documents and a test set of documents”; “test set of documents” reads on “inference dataset”)
Malik as modified by Owechko and Park does not distinctly disclose
- in response to determining that none of the plurality of learner training datasets result in a confidence level above a confidence threshold level, 
	However, Matskevich teaches
 - in response to determining that none of the plurality of learner training datasets result in a confidence level above a confidence threshold level ([0004] “responsive to determining that the confidence level falls below a threshold confidence value”)
Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the data cleaning system of Malik, Owechko and Park with the confidence value comparison of Matskevich to provide higher weight in determining the classifier parameter value thereby enhancing the system performance (Matskevich [0036][0049]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Malik in view of Owechko in view of Park in view of Matskevich further in view of Tamura et al. (US 20200202253 A1)

Regarding claim 8
Malik as modified by Owechko, Park and Matskevich teaches all of the limitations of claim 7 as cited but does not distinctly disclose

	However, Tamura teaches
 - increasing, by one or more processors ( [0007] “computer”), the number of the plurality of learner training datasets from one repetition cycle to a next repetition cycle until a measured improvement of the results is below a predefined threshold value. ([0070] “to repeat the configuration processing by adding new second learning data to the learning data set until the error rate falls below a predefined threshold value.”; “adding” reads on “increasing”)
Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the data cleaning system of Malik, Owechko, Park and Matskevich with the data addition of Tamura to provide more appropriate dataset thereby enhancing accuracy (Tamura [0003]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Malik in view of Owechko in view of Park in view of Matskevich further in view of Meadow (US 20180012132 A1).

Regarding claim 9
Malik as modified by Owechko, Park and Matskevich teaches all of the limitations of claim 7 as cited but does not distinctly disclose

	However, Meadow teaches
- decreasing, by one or more processors ([0003] “computer”), the training dataset by learner training datasets of the plurality of learner training datasets which result in high confidence levels of the related labels for a next repetition cycle. ([0071] “It then iterates through screenings of those sets, comparing each for consistency, and reduces the number of sets to functional sets of data with high probabilities of accuracy.”; “reduces” reads on “decreasing”; “high probabilities of accuracy” reads on “high confidence levels”; “iterates” reads on “for a next repetition cycle”)
Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the data cleaning system of Malik, Owechko, Park and Matskevich with the data decrease of Meadow to provide more appropriate dataset thereby achieving higher efficiency (Meadow [0002]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Malik in view of Owechko in view of Park further in view of Liu et al. (US 20200242736 A1)

Regarding claim 10
Malik as modified by Owechko and Park teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:

	However, Liu teaches
- wherein each of the plurality of label-specific few- shot learners is adapted for a classification in two classes comprising a fit-to-label class and a not-fit-to-label class. ([Abstract] “A few-shot, unsupervised image-to-image translation (“FUNIT”) algorithm is disclosed that accepts as input images of previously-unseen target classes.”, [0041] “Machine learning models for binary classification problems predict a binary outcome, such as one of two possible classes.”; “binary outcome” reads on “two classes comprising a fit-to-label class and a not-fit-to-label class”)
Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the data cleaning system of Malik, Owechko and Park with the binary classification of Liu to provide simpler classification thereby increasing classification accuracy (Liu [0017]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Malik in view of Owechko in view of Park in view of Tamura further in view of Salz. (US 20150161110 A1)

Regarding claim 11
Malik as modified by Owechko and Park teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:

	However, Tamura teaches
- sorting, by one or more processors ( [0007] “computer”), the sample data according to known confidence level of a respective related label ([0022] “Further, the machine review processing may include processing for sorting the data D1, D2, . . . , Dn included in the data set DS in a descending order of scores S1, S2, . . . , Sn.”)
Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the data cleaning system of Malik, Owechko and Park with the data sorting of Tamura to provide more appropriate dataset thereby enhancing accuracy (Tamura [0003]).
Malik as modified by Owechko, Park and Tamura does not distinctly disclose:
- selecting, by one or more processors, a portion of sample data for the training dataset such that the sample data of the portion have higher confidence levels of the related label than the remaining portion of the dataset.
	However, Salz teaches
- selecting, by one or more processors ([0004] “processors”), a portion of sample data for the training dataset such that the sample data of the portion have higher confidence levels of the related label than the remaining portion of the dataset. ([0034] “select subsets of characters having higher probability scores than a remainder of the characters.”; “subsets” reads on “a portion”)
Before the effective filling date of the claimed invention, it would have been obvious to
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Malik in view of Owechko in view of Park further in view of Kushnir. (US 20140317034 A1)

Regarding claim 12
Malik as modified by Owechko and Park teaches all of the limitations of claim 1 as cited above but does not distinctly disclose:
- upon determining a record having a related confidence level in the dataset, adding, by one or more processors, the respective record to the training dataset.
	However, Kushnir teaches
- upon determining a record having a related confidence level in the dataset, adding, by one or more processors, the respective record to the training dataset. ([0031] “the query engine identifies the data entry to add to the training data set based on the predicted label values of the pool data or test data and the influence that each node has on its neighbors in the proximity graph instead of only using a computation based on a predetermined criteria.”; “identifies” reads on “determining”; [Fig. 2] discloses the determining and adding record to the dataset)
Before the effective filling date of the claimed invention, it would have been obvious to
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200104643 A1 Hu et al. discloses Zero-shot learning which addresses prediction and correction approach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is (571-272-8508.  The examiner can normally be reached on Mon-Fri 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SUNG W LEE/Examiner, Art Unit 2123
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129